—On the court’s own motion, the decision and order of this court, both dated July 24, 1978, are hereby recalled and vacated and the following decision is rendered in place thereof: In consolidated proceedings to review the real estate tax assessments on certain real property owned by petitioners for the tax years 1973-1974 through 1977-1978, the petitioners appeal from a judgment of the Supreme Court, Kings County, dated November 25, 1977, which, after a nonjury trial, inter alia, reduced the assessments in an allegedly insufficient amount. Proceedings remitted to Special Term to hear and report as to the proper rate of return on petitioners’ property for the years in question under the capitalization method of establishing value and appeal held in abeyance in the interim. Special Term is to file its report with all convenient speed. The record before us is insufficient to determine the proper capitalization rate for the subject property. Mollen, P. J., Hopkins, Martuscello and Damiani, JJ., concur.